Citation Nr: 0209520	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  94-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Army from November 1942 to January 1946.  The record 
indicates he served in the U.S. Air Force Reserves from 
February 1946 to January 1981.  

Historically, the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Seattle, Washington, denied service 
connection for bilateral hearing loss by a July 1986 
decision.  Thereafter, this case was before the Board of 
Veterans' Appeals (Board) in July 1989, when the Board issued 
a decision that, in pertinent part, denied service connection 
for bilateral hearing loss. 

This matter is now before the Board from an April 1993 RO 
decision which determined that recently submitted evidence 
was not new and material, and thus did not warrant reopening 
the veteran's hearing loss claim.  After the veteran and his 
wife testified at a personal hearing at the RO, the RO 
reopened the claim, granted service connection for left ear 
hearing loss, and continued the denial of service connection 
for right ear hearing loss.  The veteran has continued to 
pursue the claim of service connection for right ear hearing 
loss.  

The Board concurs with the RO determination that the 
additional evidence furnished since the July 1989 Board 
decision, including the testimony of the veteran and his 
spouse, is so significant that it must be considered in order 
to fairly decide the merits of the claim, and is new and 
material evidence as defined in 38 C.F.R. § 3.156.  Since it 
was the basis for a grant of service connection for left ear 
hearing loss, it would be redundant for the Board to now 
address the question of whether it is sufficient to reopen 
the claim of service connection for bilateral hearing loss.  
Accordingly, the Board will proceed with de novo review of 
the veteran's claim of service connection for right ear 
hearing loss.

The veteran recently filed claims for additional VA benefits 
which were addressed in a February 2002 rating decision.  
There has been no notice of disagreement with the February 
2002 rating decision.  Hence, those matters are not in the 
Board's jurisdiction.


FINDING OF FACT

The veteran does not have a right ear hearing loss disability 
by VA standards.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  However, the Board finds that VA's 
duties to provide notice and assistance to the veteran are 
met.

The case has been considered on the merits.  Discussions in 
the rating decisions, statements of the case, and a 
supplemental statement of the case informed the veteran and 
his representative what was needed to substantiate his right 
ear hearing loss claim, and complied with VA's notification 
requirements.  The veteran has not referenced any evidence 
that has not been obtained which might aid his right ear 
hearing loss claim, or that might be pertinent to the bases 
for denial of that claim.  He was afforded the necessary VA 
examinations.  The RO has complied with, or exceeded, the 
mandates of the VCAA and its implementing regulations.  There 
is no indication that any additional evidence that could 
substantiate the right ear hearing loss claim is outstanding.  
It is not prejudicial to the veteran to adjudicate this claim 
based on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

Background

Service personnel records show that the veteran's military 
occupational specialty was airplane and engine mechanic.  He 
also performed duties on the aircraft flight line during his 
service in the Air Force Reserves.  Service medical records 
include the November 1942 report of medical examination on 
his induction to active duty, which was negative for ear 
abnormalities.  A hearing test showed 20/20 hearing, 
bilaterally.  The January 1946 report of medical examination 
on the veteran's separation from service is negative for ear 
abnormalities, and a whispered voice hearing test was 15/15, 
bilaterally.  The remainder of the service medical records 
are negative for audiometric studies showing right ear 
hearing loss.  

A postservice VA hospitalization record dated in April 1947 
includes a medical examination of the veteran, where it was 
noted that his hearing was "grossly normal."

Audiometric studies performed during the veteran's service in 
the Air Force Reserves produced puretone thresholds of the 
right ear all at 25 decibels or below at the 500, 1000, 2000, 
3000, and 4000 hertz frequencies.  

Postservice medical evidence includes private medical records 
dated beginning in 1970.  They do not show a right ear 
hearing loss.  A March 1985 emergency room report shows 
decreased high-frequency acuity in the left ear compared to 
the right ear.  
On VA general examination in May 1986, the veteran complained 
of "some" hearing loss, particularly in the left ear.  On 
VA audiological examination in the same month, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
n/a
20
LEFT
15
15
35
40
65

Speech audiometry revealed speech discrimination ability of 
96 percent correct in the right ear and 92 percent correct in 
the left ear.  The VA audiologist reported that "[b]ased on 
current VA criteria, hearing in the right ear is within 
normal limits."

In letters received by VA in 1987, the veteran claimed that 
his hearing loss is due to the constant and long term 
exposure to running aircraft engines.  He stated that, from 
1942 to 1976, his duty assignments were always on or near the 
flight line, and his jobs entailed working around aircraft 
engines.  He reported that he was not provided ear protection 
of any kind until the 1950s, and even then it consisted only 
of sponge ear plugs which did not offer much protection.  
"Sound helmets" were provided with the advent of jet 
engines.  He stated that the sound helmets allowed for 
acoustic trauma through neck and bone vibrations.  He 
reported that although he wore a hearing aid in his left ear 
over the prior five years, he still could not hear normal 
conversation.  This was especially true if two or more people 
were talking, or if a radio or television was playing.  

Two private audiological tests, dated in April and June 1993, 
show that the veteran had asymmetric sensorineural hearing 
loss, greater in the left ear than the right ear.  The June 
1993 audiometric examination record noted further that the 
veteran had excellent speech discrimination, bilaterally.  

At the October 1993 hearing, the veteran gave additional 
details and descriptions of the conditions under which he 
worked as an aircraft engine mechanic during his active 
service.  He stated that he adjusted carburetors while the 
engines ran for several hours on a test block.  He stood 
approximately two feet away from the exhaust ports of the 
engines while adjusting the carburetors, and initially wore 
no ear protection.  He made further carburetor adjustments 
when the engines were installed on aircraft, and he again 
found himself located close to the engines' exhaust ports.  
He attended several jet engine schools in the 1950s, and he 
also adjusted jet engines while they were running.  During 
his service in the Air Force Reserves he was trained as a jet 
aircraft mechanic.  He was offered some ear protection, but 
the noise and vibrations of the jet turbines were of greater 
intensity than other aircraft engines.  The noise produced by 
the jet engines was so pronounced that his whole body shook, 
and he had a great deal of trouble holding a screw driver 
while making adjustments.  He indicated that he was not 
offered any ear protection until the 1950s.  

The veteran further testified that he worked as an 
electrician for the Boeing Aircraft Company prior to service, 
and he returned to that job following his separation from 
service.  Apparently, he was not exposed to running aircraft 
engines at Boeing when he worked in the electrical shop.  In 
1955, he worked on the flight line as a mechanic. He recalled 
that, except for the sounds of riveting, the noise level was 
not as severe as it was during service.  His wife testified 
that it was approximately 1950 when she became aware of the 
veteran's hearing loss.  She noticed that he did not 
understand her unless he watched her as she spoke, and he 
often turned on the radio and television too loud for others 
in the house.  

On VA audio-ear disease examination in November 1993, the 
veteran stated that he first noticed a decrease in his 
hearing in the late 1950s, when he began having difficulty 
hearing his spouse.  His hearing acuity progressively 
decreased since that time, more in the left ear than in the 
right ear.  He recalled substantial in-service acoustic 
trauma.  He also reported that he spent considerable time at 
a firing range during service, and for several years wore no 
ear protection when shooting.  The examiner noted that the 
veteran is a right-handed shooter.  The examiner reported 
that the clinical picture was consistent with noise-induced 
hearing loss, effecting the left ear more than the right ear.  
Because of the veteran's history of right-handed shooting, 
the examiner opined that one would expect his left ear to be 
more severely affected than his right ear, as a "noise 
shadow effect" protected the right ear from acoustic trauma.  
The examiner opined that it was more probable than not that 
the veteran's hearing loss was likely due to noise exposure 
he sustained during his active service.  

On VA audiological examination in February 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
20
LEFT
15
10
20
25
50

Speech audiometry revealed speech discrimination ability of 
98 percent correct, bilaterally.  The audiologist reported 
that the veteran's right ear hearing was within normal 
limits, and there was moderate high-frequency sensorineural 
hearing loss in the left ear.  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The analysis of the veteran's claim for service connection 
for right ear hearing loss begins with the threshold question 
of whether he now has hearing loss disability.  If he does 
not, the analysis need proceed no further, as the claim must 
be denied.   Hearing loss disability is defined by regulation 
38 C.F.R. § 3.385, stated above.  The evidence does not show 
that the veteran has a right ear hearing loss disability as 
defined.  VA audiological evaluations have shown that 
puretone thresholds in the relevant frequencies have all been 
below 25 decibels.  Speech discrimination has been reported 
as either 96 or 98 percent.  

The audiological evaluations are the only competent evidence 
on the matter of whether the veteran has a right ear hearing 
loss disability.  While the veteran and his wife attest that 
he has a right ear hearing loss, as laypersons they are not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise training, training or education 
(and in this case a matter which regulation mandates must be 
determined based on specified diagnostic studies).  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1994).  

The competent medical evidence in this case establishes that 
the veteran does not have a current right ear hearing 
disability for VA purposes under 38 C.F.R. § 3.385.  
Accordingly, the claim must be denied.




ORDER

Service connection for right ear hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

